internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-120670-00 date date re legend decedent spouse residuary_trust co-trustees alternative successor trustees secondary successor trustee new successor trustee children date state dear this is in response to the letter submitted by your authorized representative dated date requesting a ruling concerning the generation-skipping_transfer_tax gstt consequences of the modification of a_trust the facts as they have been represented are as follows decedent died testate plr-120670-00 on date several years prior to date survived by spouse and children decedent’s last will and testament established a marital trust for the benefit of spouse and a residuary_trust residuary_trust the beneficiaries of residuary_trust are spouse children the spouses of children and the issue of children collectively beneficiaries distributions from residuary_trust are governed by article fourth of decedent’s will which provides that the net_income of residuary_trust may in the discretion of co- trustees be distributed quarterly or more frequently to or among the beneficiaries in proportions and amounts determined by co-trustees without regard to equality any income not distributed is to be added to principal co-trustees may distribute the principal of residuary_trust at any time and in such amounts as they deem fit to any beneficiary principal distributions are applied against the share of principal if any ultimately to be distributed to the relevant beneficiary decedent’s will further provides that upon the death of spouse residuary_trust is to terminate and separate and equal shares of the assets of residuary_trust are to be distributed into separate trusts issue trusts one issue trust to be established for the benefit of each child and such child’s descendants co-trustees of residuary_trust are to be the trustees of each issue trust co-trustees are authorized to distribute the income and principal of the issue trusts to the relevant beneficiary or beneficiaries in the same manner that income and principal may be distributed under residuary_trust upon the death of a child the relevant issue trust will terminate and the principal of such issue trust will be distributed per stirpes to the surviving issue of that child or if none per stirpes to the surviving issue of decedent the trustees of residuary_trust and of the eventual issue trusts are designated and empowered under article thirteenth of decedent’s will as follows i nominate constitute and appoint co-trustees or the survivor of them executors and trustees under this my last will and testament i further direct that in the event that either executor and trustee shall fail to survive me or should fail for any reason whatsoever to serve as such executor and trustee or having begun to serve shall cease to serve as such executor and trustee then the survivor of such executors and trustees shall have the power and right to appoint as co-executor and co-trustee under this my last will and testament any of the alternative successor trustees i further direct that in the event that any two of the persons just named by me in this article shall fail to survive me or fail for any reason whatsoever to serve as such executor and trustee or having begun to serve shall cease to serve as such executor and trustee the survivor of such executors and trustees shall have the power and right to appoint as co-executor and co-trustee under this my last will and testament any one of the persons heretofore named plr-120670-00 if there ever shall come a time thereafter when there is only one surviving qualified and acting executor and trustee and every other person heretofore named in this article is either dead or shall fail for any reason whatsoever to serve as such executor and trustee or having begun to serve shall cease to serve as such executor and trustee then i nominate constitute and appoint secondary successor trustee co-executor and co-trustee under this my last will and testament secondary successor trustee may act as sole executor or trustee under this my last will and testament after the death or retirement of all other persons named in this article state law provides that a trustee who has the absolute discretion under the terms of a testamentary instrument to invade the principal of a_trust for the benefit of the income beneficiaries of the trust may exercise such discretion by appointing any amount or all of the principal of the trust in favor of a trustee of a_trust under an instrument other than that under which the power to invade is created or under the same instrument with the consent of all persons interested in the trust and without prior court approval such an exercise of discretion may not reduce any fixed income_interest of any income_beneficiary and must be in favor of the beneficiaries of the trust state law further provides however that except in the case of a_trust that is revocable by such person during life the trustee of a_trust who is also or becomes also a beneficiary of the trust may not exercise any distribution or allocation powers to his or her own benefit co-trustees and beneficiaries propose that co-trustees appoint all of the assets of residuary_trust to a new trust new trust new trust will be governed by a_trust document containing provisions identical to the provisions now governing residuary_trust including a provision terminating new trust and creating issue trusts upon the death of spouse except that the successor trustee provision currently found in article thirteenth of decedent’s will would be modified in the following manner co-trustees shall serve as trustees of all trusts held under this declaration of trust each trustee is authorized hereafter at any time and from time to time by an instrument in writing signed and acknowledged to appoint his her successor and the successor’s successors in the event that either of the co-trustees ceases to serve as trustee and has failed to exercise the power to appoint his her own successor or having appointed one or more successor trustees all of such successors have either failed to qualify or ceased to serve as successor trustee the surviving trustee shall appoint a trustee to fill the vacancy in the office of the trustee so occurring at all times there shall be two trustees in office in the event that there is at any time a vacancy in the office of trustee after applying the provisions of the previous paragraph new successor trustee shall plr-120670-00 become a trustee of this trust if at any time new successor trustee is serving as sole trustee new successor trustee is authorized by an instrument in writing signed and acknowledged to appoint a co-trustee if at any time no trustee is serving as such of a_trust held hereunder and none has been designated in accordance with the foregoing provisions of this article a majority of the beneficiaries of such trust not under a legal disability or if none a majority of the natural or legal guardians of any beneficiary under a legal disability shall appoint a successor trustee to act successor trustees and co-trustees shall assume all the responsibilities and have all the powers and authority of the original trustees including but not limited to the power to appoint successor trustees except that in the event of a conflict in the selection of a successor the choices of earlier serving trustees shall have precedence over the choices of later serving trustees in the appointment of successors any instrument appointing a successor trustee shall be revocable by the appointing trustee at any time prior to the designated successor having commenced serving as trustee in the event that the appointing trustee shall have executed more than one instrument appointing a successor trustee then the instrument which shall bear the most recent date and shall be unrevoked shall govern any trustee at any time in office may resign by an instrument in writing signed and acknowledged delivered to his her co-trustee then in office any trustee may at any time and from time to time by an instrument in writing delegate any or all of his her rights powers duties authority and privileges whether or not discretionary to his her co-trustee for such period or periods of time as may be specified in such written instrument provided however that any trustee who is granted any discretionary power hereunder may not delegate such discretionary power to any co-trustee who is not granted such discretionary power it is represented that no additions to residuary_trust actual or constructive have been made since the original funding of residuary_trust at the time of decedent’s death the following rulings have been requested the proposed appointment of the assets of residuary_trust to new trust with governing provisions identical to those governing residuary_trust except for modification of the successor trustee provision will not cause new trust to be subject plr-120670-00 to the gstt issue trusts as established either under the provisions governing residuary_trust or under the provisions to govern proposed new trust will not be subject_to the gstt law and analysis sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer sec_2611 defines a generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines a taxable_termination generally as the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless - a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 defines a taxable_distribution as any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or estate or gift_tax of an interest in property to a skip_person sec_2613 defines the term skip_person to mean - a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust - a if all interests in such trust are held by skip persons or b if - i there is no person holding an interest in such trust and plr-120670-00 ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gstt does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date sec_26_2601-1 provides in general that unless otherwise provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the generation-skipping_transfer_tax by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the generation-skipping_transfer_tax sec_26_2601-1 t d ___ c b ___ date effective date in general provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status for generation-skipping_transfer_tax purposes sec_26_2601-1 provides that the distribution of trust principal from an exempt trust to a new trust or retention of trust principal in a continuing trust will not cause the new or continuing trust to be subject_to the generation-skipping_transfer_tax if - either -- i the terms of the governing instrument of the exempt trust authorize distributions to the new trust or the retention of trust principal in a continuing trust without the consent or approval of any beneficiary or court or ii at the time the exempt trust became irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new or plr-120670-00 continuing trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of sec_26_2601-1 by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 example illustrates the application of paragraph b as follows administrative change to terms of a_trust in grantor executed an irrevocable_trust for the benefit of grantor’s issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code residuary_trust is a generation-skipping_trust because it provides for distributions to beneficiaries who are more than one generation below decedent’s generation residuary_trust was in existence on date and pursuant to sec_26_2601-1 is considered an irrevocable_trust it is represented that there have been no additions actual or constructive to the trust since that date accordingly residuary_trust has been exempt from the gstt pursuant to sec_26_2601-1 based on the facts submitted and representations made the interests of the plr-120670-00 beneficiaries of residuary_trust will remain the same under new trust the modification of residuary_trust through transfer of its assets to new trust effectuates an administrative change to the successor trustee provisions and does not shift a beneficial_interest in residuary_trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification the modification does not extend the time for vesting of any beneficial_interest beyond the period provided for such vesting in the original trust the timing of the termination of new trust and of the creation of issue trusts under new trust will remain the same as such timing under residuary_trust therefore pursuant to sec_26_2601-1 we conclude that the appointment of assets of residuary_trust to new trust with the proposed modification of the governing successor trustee provision will not cause distributions from new trust or from any issue trust created under the governing provisions of new trust to be subject_to the gstt see also sec_26_2601-1 example this result does not however apply to any additions that might be made to new trust or issue trusts except for the original funding from residuary_trust and new trust respectively after date except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner assistant branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
